MOORE, Chief Justice
(dissenting).
I respectfully dissent for the reasons expressed in my dissents in Alvarado v. Estate of Kidd, 205 So.3d 1188, 1197 (Ala.2016), and Richards v. Baptist Health, Inc., 176 So.3d 179, 179 (Ala.2014). I would overrule Wood v. Wayman, 47 So.3d 1212, 1216 (Ala.2010), which held that wrongful-death actions do not benefit the estate and, hence, that the powers of a personal representative in a wrongful-death case do not relate back in time to give acts of the personal representative prior to that appointment the same effect as acts occurring thereafter. See § 43-2-831, Ala. Code 1975.